Title: Thomas Jefferson to Wilson Cary Nicholas, 24 August 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Pop. For. Aug: 24. 19.
          
          Your favor of the 17th came to hand yesterday, by which I percieve that mine of the 11th and 17th were still to be recieved. your’s of the 17th puts my mind perfectly at ease. I think with you it will be better to place the debt in the form of a bond, and will join you in one on my return. in the mean while I have sent on the notes to mr Marx, to give us time. for the 3d name to the bond, I would rather make one good by founding it on real security. I shall therefore convey to my grandson Jefferson one of my plantations here in trust to secure the bank as to this debt. a copy of this deed of trust, sent to the bank will establish his name with them as a sufficient co-obligor with us.   Have no uneasiness, dear Sir, for any part I bear in this painful business. I know well how apt we are to be deluded by our calculations, and to be innocently led into error by them. my great anxiety is for yourself & family, and to see a hope that a comfortable competence will be left for them. your talents are too solid to leave a doubt that the public will be glad to purchase them in their frugal way. having mentioned this subject in mine of the 17th I will here only repeat my offers of any services I can render you or them. we will certainly call on you on our return, and mrs Gibson’s being our evening stage, we shall probably ask a breakfast of mrs Nicholas and yourself on the morning of the 14th or 15th of Sep. on one of which days, weather and rheumatism permitting I have appointed to be at Monticello. ever & affectionately yours
          
            Th: Jefferson
          
        